PER CURIAM.
Plaintiffs brought action for distress alleging defendant-tenant was in arrears in the sum of $2,400.00 for rent payments for the period from August 1, 1965 to and including January 1, 1966. In his answer defendant denied being indebted in the sum of $2,400.00 but alleged that he was in arrears for rent in the sum of only $400.00 which sum was tendered to the plaintiffs and into the registry of the court. The tender was refused and the case went to trial without a jury. Judgment resulted for the plaintiffs in the full amount claimed.
Defendant’s appeal presents the question : Did the trial court err in ruling that issues of advance payment, pre-payments, credits or set-offs by tenant are not cognizable in an action for distress for rent.
We hold that it was reversible error to exclude testimony and evidence in support of the issues raised by defendant’s answer. Section 83.16 Fla.Stat., F.S.A. provides that defendant may set off in defense any claim or demand which might be pleaded by way of set-off or recoupment in any ordinary action at law, and with like effect.
Reversed and remanded for a new trial.